Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
During a search of petitioner’s cell, a number of items were confiscated pertaining to a purported religion known as “Tulukeesh,” including a book entitled “Holy Blackness.” As a result, petitioner was charged in a misbehavior report with possessing contraband, engaging in unauthorized organizational activities, soliciting goods, practicing martial arts and disorderly conduct. Following a tier III disciplinary hearing, petitioner was found guilty of all but the last two charges. On administrative appeal, the charge of engaging in unauthorized organizational activities was dismissed. Petitioner then commenced this CPLR article 78 proceeding challenging the remainder of the determination, however, since the commencement of this proceeding, *806the Attorney General has advised this Court that the determination finding him guilty of the remaining charges has been administratively reversed and all references thereto expunged from petitioner’s institutional record. In view of this, the petition must be dismissed as moot (see Matter of Gonzalez v Selsky, 20 AD3d 833 [2005]).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.